NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                         FEB 24 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

BINGHUI HAN,                                     No. 11-72996

               Petitioner,                       Agency No. A088-465-571

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Binghui Han, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

applying the standards governing adverse credibility determinations created by the

REAL ID Act, Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We

deny the petition for review.

      Substantial evidence supports the BIA’s adverse credibility determination

based on an inconsistency between Han’s testimony and his written asylum

statement regarding the abuse by fellow inmates he allegedly experienced in

detention, and based on his implausible testimony regarding his wife’s actions.

See id. at 1043-44; Cui v. Holder, 712 F.3d 1332, 1337-38 (9th Cir. 2013)

(substantial evidence supported adverse credibility finding based in part on

implausible testimony). Han’s explanations do not compel a contrary result. See

Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). We reject Han’s contention that

the BIA’s findings relied on speculation or conjecture. In the absence of credible

testimony, Han’s asylum and withholding of removal claims fail. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Finally, Han does not raise any arguments challenging the agency’s denial of

his CAT claim. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.




                                          2                                    11-72996
1996) (holding issues which are not specifically raised and argued in a party’s

opening brief are waived).

      PETITION FOR REVIEW DENIED.




                                          3                                   11-72996